Title: From John Quincy Adams to George Washington Adams, 28 October 1819
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear George.
					Washington 28. October 1819.
				
				Since my return to this City I have received your Letters of the 12th and 21st. instt. the former, enclosing a list of my books which you have in your possession—and the latter, six dollars in Bank Bills. It is not, nor has it been my intention to withdraw from you the permission to take out from time to time at the Athenaeum such of my Books as you may wish to peruse—but merely to caution you against keeping them out too long, or otherwise hazarding the loss of them, and the breaking of valuable sets—The rules prescribed in my Letter of the 9th. at Boston, will be sufficient for that purpose; and with punctual observance of them  you may continue to take out Books at your discretion.I congratulate you upon the new honour you have acquired in the appointment of Secretary to the Harvard College Athenaeum; and am glad to perceive that you are aware of the responsibility that attaches to a trust—more particularly when it is a trust of money.—I have subscribed for you, for the National Intelligencer, as  you requested, and now send you the receipt for the subscription money. This receipt you will of course keep as your voucher, shewing the expenditure of the money, and one of the constant cares in regular Book-keeping is to preserve on file all the vouchers received, as proof of payments charged in the Books—The subscription amounted exactly to the six dollars, and there was no occasion for the additional fifty Cents—But as you say you are to keep your official books according to the Italian method, that is by double entry, I am curious to know, how, if I had paid those fifty Cents, have you would have made the whole Entry upon your Waste–Book, Journal and Ledger—Write me back how you would have entered it.I should have been glad if you had given me a more particular account of the Harvard College Athenaeum, or reading Room—an Institution of which I had never before heard—I understand that it is a reading Room, and by this Subscription I perceive that the reading is at least in part, of Newspapers—It will gratify me, if you will write me a particular account of it; mentioning who are its members, what its objects; how long it has been established: how you became the Secretary, and what are its rules and regulations.Your duty as Secretary will soon make  you feel the importance of keeping regular accounts, and also that of keeping distinct and separate accounts of your transactions in different capacities—This is in practice one of the great difficulties of an accountant—My advice to you is to be exceedingly careful to keep all the monies which you receive and pay as Secretary, entirely separate from any of your own. Never use any monies of the Society for purposes of your own, with the idea of repaying them afterwards. It is not so essential that you should never apply any of your own money to the use of the Society, to be refunded to you afterwards; yet it is an excellent maxim of Prudence, to follow the natural order of things; and always to remember that Receipt goes before Payment—that is, in your character of Secretary and Accountant, that you can pay no money for the Society, but what you have received from the  Society—In this as in every other transaction of your life, I hope your Trial Balance will be found correct.We are all well—Charles begins to be impatient to receive answers to several Letters that he has written—Vale et me Ama.Your affectionate father.
				
					John Quincy Adams
				
				
			